Citation Nr: 0324529	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-12 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a greater initial rating for post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling effective from August 28, 1996.

2.  Entitlement to an effective date earlier than October 12, 
1998, for an award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from August 1966 to August 
1969.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2000,   on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, dated in May 1997 and November 1998.  
Upon its last review, the Board remanded the claims at issue 
for further development of the record.

The Board has carefully reviewed the appellant's contentions 
in light of the record and the applicable law.  Having done 
so, the Board is of the opinion that this matter is ready for 
appellate review.   


FINDINGS OF FACT

1.  Throughout the pendency of the appellant's initial 
service connection claim received in August 28, 1996, PTSD 
has rendered the appellant incapable of securing or following 
a substantially gainful occupation.

2.  The veteran's sole service-connected disability is PTSD; 
service connection was established for PTSD in a May 1997 
rating decision effective August 28, 1996.

3.  The issue of an effective date earlier than October 12, 
1998, for the award of TDIU is moot in light of the 100 
percent initial schedular rating assigned the service-
connected PTSD from the date of the veteran's initial claim 
for service connection for that disorder.




CONCLUSIONS OF LAW

1.  Effective August 28, 1996, the criteria for the 
assignment of a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.16(c), 4.129, 4.130, Diagnostic Code 9411 (1995); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

2.  The TDIU earlier effective date appeal is dismissed as 
moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In substance, the appellant argues that his service-connected 
psychiatric disorder has been totally disabling since receipt 
of his claim in August 1996, or at the latest from June 1998 
when he submitted his claim for a total disability 
evaluation.  

The appellant's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  During the pendency of this appeal, VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 61 Fed. Reg. 52695-52702 
(1996) (codified at 38 C.F.R. 
§ 4.130).  The Board is generally required to evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
when such criteria change during the course of an appeal.  

Under the previously applicable criteria, Diagnostic Code 
9411 provided that a 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Under the current schedular criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted under the revised 
formulation if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130.  The current schedular criteria 
became effective in November 1996 - approximately 3 months 
after submission of the claim.

However, when the appellant submitted his claim, applicable 
regulation also provided that in cases in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, if such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, then the mental disorder 
would nevertheless be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§§ 3.340, 4.16(c) (1995).  Although this provision was 
deleted effective November 7, 1996, as noted previously, it 
is for consideration in this case.  

Having examined all of the evidence of record in light of the 
foregoing provisions, the Board is of the opinion that the 
formerly applicable criteria are more favorable to the 
appellant in this matter, as such application will result in 
the assignment of a 100 percent disability rating, through 
the provisions of 38 C.F.R. § 4.16(c) (1995).  In sum, the 
evidence supports the currently assigned 70 percent rating 
under the previously applicable rating criteria and because 
the disorder precludes the appellant from securing or 
following a substantially gainful occupation, a 100 percent 
schedular evaluation is appropriately assigned.  38 C.F.R. §§ 
3.340, 4.16(c) (1995).

The appellant underwent a VA psychiatric examination in May 
1997.  He reported that although he had attended college and 
was previously employed by a scientific equipment company, he 
was terminated from this position in 1975 after being 
arrested and charged with a form of assault.  After losing 
this job, he earned money by taking positions of marginal 
employment.  Although he had since had other jobs, he had 
been terminated from these positions because of continually 
having conflicts
with co-workers, supervisors and customers.  At the time of 
the examination, the appellant had been working as a 
"busboy."  While the appellant had been recently married, 
he reported that his wife was his sole social contact, and he 
had no hobbies or other activities.  The examiner assessed 
the appellant's prognosis as "fair," if he could continue 
his medication and participate in psychotherapy.  

In June 1998, the appellant submitted a work history.  It 
reflects that from August 1996 to the time of his report, he 
had worked as a sanitation truck driver, cab driver, day 
laborer, and waiter.  The report indicates that he had been 
relieved from all of these jobs with the exception of the 
last because of an inability to cooperate with co-workers and 
supervisors, or because of memory loss.  Although his report 
pertaining to his job as a waiter indicated that he had been 
"laid off" due to an unspecified reason, a September 1998 
report of contact indicates that prior to his release, the 
appellant had been suspended from his job due to an 
altercation with a fellow employee.   

A July 1998 VA psychiatric examination report reflects 
similar findings as that generated in May 1997.  The 
appellant reported continuing difficulties with anger 
management, which had resulted in him losing jobs and social 
isolation.  Although the appellant was then employed as a 
waiter, he reported that he was so employed for only four 
hours per day; that his co-workers avoided him because of his 
temper, and because he medicated himself before and during 
his shift.  The examiner observed that the appellant was 
experiencing daily intrusive memories, nightmares, detachment 
from others, restricted affect, sleep disturbances, anger 
outbursts, concentration difficulties, hypervigilence, and an 
exaggerated startle response.  Although the examiner observed 
that the appellant's disorder interfered with his work, they 
did not preclude employment.  He opined that the severity of 
the disorder was moderate with medication.  

In an April 1999 VA psychiatric treatment note, D.W.C., a 
"readjustment counseling therapist," reported that the 
appellant was then unemployed, and had been continually 
unable to retain employment due to significant impairment in 
his social relations and problems with anger and anxiety.  He 
observed that the appellant had significant loss of interest 
in activities; detachment from others; isolation due to 
paranoid ideation, and that the appellant was then 
experiencing difficulties in his 3-year marriage due to PTSD 
symptoms.  He observed that the appellant's prognosis was 
poor and that the possibility of the appellant's obtaining 
employment without severe exacerbation of his symptoms was 
very unlikely.  

Other VA treatment records indicate that the appellant has 
been under continuous group and individual psychotherapy, as 
well as under prescribed medication, for the rating period.  

Having reviewed the evidence thus outlined, the Board 
observes that although the appellant has been successful to a 
limited degree in obtaining employment, it appears that from 
the inception of his claim in August 1996 his ability to 
retain such employment is severely impaired.  In particular, 
although the May 1997 VA examiner observed that the 
appellant's prognosis was "fair," the assessment was 
clearly predicated upon the appellant's successful 
continuance of psychotherapy and medication - a longitudinal 
review of the evidence suggests that these efforts have not 
been successful.  Although the appellant was employed from 
August 1996 to April 1999, the evidence suggests that such 
employment was at best marginal, sporadic, and constantly 
terminated due to the appellant's continued difficulties with 
anger and isolation.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case as to the question of the 
appellant's ability to secure or follow a substantially 
gainful occupation, the benefit of the doubt rule will be 
applied.  38 C.F.R. § 4.16(c) (1995); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993). 

Because the appellant is being granted a 100 percent 
disability rating effective from August 1996, the date of his 
initial claim for service connection, such an award renders 
moot his claim for effective date earlier than October 1998 
for a total disability evaluation based on individual 
unemployability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 C.F.R. § 3.400 (2002).  Further, neither the 
appellant nor his representative contend that the effective 
date for the award of a TDIU should be earlier than August 
28, 1996.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act (VCAA) or 
other law should be undertaken.  However, given the results 
favorable to the appellant, such further action would not 
avail the appellant or assist in this inquiry.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).


ORDER

The assignment of a 100 percent disability evaluation for 
PTSD from August 28, 1996, is granted subject to the laws and 
regulations governing the payment of monetary benefits.  

An effective date earlier than October 12, 1998, for an award 
of a TDIU is dismissed.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

